UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     NANCY J. HERMELER,                              DOCKET NUMBER
                  Appellant,                         DE-0752-13-0255-X-1

                  v.

     DEPARTMENT OF VETERANS                          DATE: February 11, 2015
       AFFAIRS,
                 Agency.




             THIS FINAL O RDER IS NONPRECEDENTIAL ∗

           John Hermeler, Tolleson, Arizona, for the appellant.

           Alfred Steinmetz, Esquire, Phoenix, Arizona, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1        The administrative judge issued a compliance initial decision finding the
     agency in partial noncompliance with the parties’ settlement agreement in the
     underlying   removal    appeal.      MSPB     Docket    No.    SF-0752-13-0255-C-1,


     ∗
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     Compliance Initial Decision (CID) (Nov. 4, 2013).        For the reasons discussed
     below, we now find the agency in compliance and DISMISS the petition for
     enforcement. This is the final decision of the Merit Systems Protection Board in
     this compliance proceeding. Title 5 of the Code of Federal Regulations, section
     1201.183(c)(1) (5 C.F.R. § 1201.183(c)(1)).

        DISCUSSION OF ARGUMENTS AND EVIDENCE ON COMPLIANCE
¶2           On July 10, 2013, the administrative judge issued an initial decision
     dismissing the appellant’s appeal of her removal as settled. MSPB Docket No.
     DE-0752-13-0255-I-1, Initial Decision at 1 (July 10, 2013). Neither party filed a
     petition for review, and the initial decision became the final decision of the
     Board.
¶3           Following the appellant’s petition for enforcement, the administrative judge
     found the agency in partial noncompliance with the settlement agreement and
     ordered it to take various actions to come into full compliance.         CID at 7.
     Specifically, the administrative judge ordered the agency to mail the appellant
     documents reflecting that the agency cancelled her removal and substituted her
     voluntary resignation. CID at 7. On December 3, 2013, the agency submitted
     evidence of purported compliance.       MSPB Docket No. DE-0752-13-0255-X-1,
     Compliance Referral File (CRF), Tab 1. The appellant did not file a response,
     despite the Board’s January 6, 2015 order advising her that failure to respond
     would likely result in dismissal of her petition for enforcement. See CRF, Tab 3
     at 1.
¶4           Because the agency has submitted evidence of purported compliance and
     the appellant has not challenged it, we now find the agency in compliance,
     assume the appellant is satisfied, and dismiss the petition for enforcement.
                                                                                  3

                  NOTICE TO THE APPELLANT REGARDING
                        YOUR RIGHT TO REQUEST
                       ATTORNEY FEES AND COSTS
      You may be entitled to be paid by the agency for your reasonable attorney
fees and costs. To be paid, you must meet the requirements set out at Title 5 of
the United States Code (5 U.S.C.), sections 7701(g), 1221(g), or 1214(g). The
regulations may be found at 5 C.F.R. §§ 1201.201, 1201.202, and 1201.203. If
you believe you meet these requirements, you must file a motion for attorney fees
WITHIN 60 CALENDAR DAYS OF THE DATE OF THIS DECISION.                          You
must file your attorney fees motion with the office that issued the initial decision
on your appeal.

                  NOTICE TO THE APPELLANT REGARDING
                     YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
                                                                                4

States     Code,   at   our   website,   http://www.mspb.gov/appeals/uscode/htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
         If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.